Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 1 of 20                           PageID #: 1022




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 FARON WATERS,                                       )
     Plaintiff,                                      )
                                                     )
 v.                                                  )      CIVIL ACTION: 1:19-00798-KD-C
                                                     )
 ROY W. HALL, JR.,                                   )
      Defendants.                                    )

                                                 ORDER

         This matter is before the Court on certain Defendants' partial1 motion for summary

 judgment (Doc. 78), Plaintiffs' Response (Doc. 81), and Defendants' Reply (Doc. 84); and

 Defendants' Motion to Strike (Doc. 83).

 I.      Findings of Fact2

         On October 23, 2018, Plaintiff Faron Waters (Waters) and Defendant Roy W. Hall, Jr.

 (Hall), collided in a motor vehicle accident on a four lane roadway (the Cochran Causeway) in

 Mobile, Alabama near the Alabama River Cellulose (ARC) Terminal/Plant. (Doc. 43; Doc. 81-3

 (Accident/Incident Employee Description)). Hall was driving a tractor trailer at the time. Hall

 describes the accident as occurring while he was making a right turn into a private drive, as follows:

         I come up on ... a narrow driveway, so you have to swing out to your left and turn back
         into the drive, and that's what ....I had done. I looked back in my mirror. When I first come
         up on it there were several cars around me, so I slowed down and let them get ahead of me.
         Then I looked in my mirror and I saw the headlights coming off the bridge. So it was a



        1 Defendants Roy W. Hall, Jr. and R an D Trucking, LLC, (Defendants) move for summary
 judgment on Waters' claims of negligent/wanton entrustment, and the counts of wantonness. (Doc. 78 at 1).

         2 The facts are taken in the light most favorable to the non-movant. Tipton v. Bergrohr GMBH–
 Siegen, 965 F.2d 994, 998–999 (11th Cir. 1992). The “facts, as accepted at the summary judgment stage of
 the proceedings, may not be the actual facts of the case.” Priester v. City of Riviera Beach, 208 F.3d 919,
 925 n. 3 (11th Cir. 2000).
                                                     1
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 2 of 20                      PageID #: 1023




        good distance back, so I started my turn. And I was just about off the road when he [Waters]
        had slid right underneath me.

 (Doc. 78-1 at 3 (Dep. Hall at 52)). Hall turned on his right signal while in the right lane, waited

 for cars around him to "get out of the way" so he could "swing out [wide to the left] and then swing

 back into the driveway." (Doc. 78-1 at 4-5 (Dep. Hall at 60-61)). Per Hall, he put on his blinker

 and as he started to make the turn he was driving very slowly to make sure not to "tear nothing up

 or run off [the road]" when he saw lights behind him -- two cars on the bridge -- and they were "a

 good little ways [away], I don't know the distance exact." (Id. at 4 (Dep. Hall at 60); Doc. 81-1 at

 12, 18-20 (Dep. Hall at 80, 87-89)). Hall testified "I don't have a clue[]" as to how many seconds

 it takes cars coming off the bridge to get to where he was turning into the ARC Terminal, just that

 "I know it takes a little bit." (Doc. 81-1 at 13 (Dep. Hall at 81)). Per Hall, he "would hope they'd

 see me[]" when asked about a car coming down the road while he was making the turn. (Id. at 15

 (Dep. Hall at 83)). Hall testified that "[f]or a short period of time" he would be blocking the left

 lane of traffic as he made the turn, as he would be driving "[p]robably less than 10 [miles per hour]

 doing that turn[.]" (Doc. 81-1 at 17 (Dep. Hall at 86)). Hall explains: "But we're not talking about

 five miles an hour from right here. We're talking about doing, you know, a fair amount of speed

 and then slowing your speed down as you're doing the turn." (Id. at 18 (Dep. Hall at 87)).Hall's

 employee incident report describes his version of the accident and includes the following drawings

 and handwritten notes:




                                                  2
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 3 of 20                         PageID #: 1024




 (Doc. 81-3). Hall adds that all of the lights on his tractor and trailer were in proper working order

 at the time. (Doc. 78-1 at 6 (Dep. Hall at 94)).

         Waters' vehicle hit Hall's tractor trailer while Hall was turning into the drive. Waters

 testified that he first saw Hall's tractor trailer, that he was not speeding, and only saw it "[r]ight as

 I plowed into it." (Doc. 78-2 at 3 (Dep. Waters at 47-48)). Waters explains that he was driving

 without any distractions in the right lane, "with my eyes on the road and hands on the wheel, I

 don't believe in looking down at anything[]" and "I don't even believe the radio was working at the

                                                    3
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 4 of 20                        PageID #: 1025




 time[]" (Id. at 5-6 (Dep. Waters at 50-51)). Waters first saw the tractor trailer when he was closer

 than 50 feet from it: "I didn't have time to do nothing except to lay over in the seat." (Id. at 6-7

 (Dep. Waters at 51-52)). Waters did not see anything and did not see any lights on, on the truck.

 (Id. at 7 (Dep. Waters at 52)). Waters had not seen the truck up ahead on the road -- the "road was

 clear." (Id. at 8 (Dep. Waters at 53)). Per Waters, when he first saw the tractor trailer: "I'm talking

 about it's either take a left and go into oncoming traffic and jeopardize somebody else's life with a

 carload of young'uns or hit the light pole or try to go under the belly of it. So I tried to go under

 the belly of it. I ‐‐ I knew I was a goner anyway. I just didn't want my head to be cut off when

 somebody found me." (Doc. 78-2 at 9 (Dep. Waters at 54)).

        Following the accident, on June 13, 2019, Waters initiated this action against Hall and his

 employer R an D Trucking, LLC in the Circuit Court of Mobile County, Alabama, CV-2019-

 901643, as amended on July 22, 2019. (Docs. 1-1, 1-2). On October 11, 2019, Defendants

 removed the case to this Court on the basis of federal diversity subject matter jurisdiction. (Doc.

 1). On January 13, 2020, Plaintiff filed an amended complaint, adding as a defendant Team

 Transport, Inc., the owner of the trailer attached to Hall's commercial truck. (Doc. 28). On March

 4, 2020, Waters again amended the complaint. (Doc. 43). As alleged, Water asserts claims for

 negligence and wantonness against all three (3) defendants, and that Hall was acting in the line

 and scope of his employment as the agent, servant and/or employee of R an D. Specifically,

 Waters' claims that: 1) Hall negligently and/or wantonly operated a commercial truck causing or

 allowing it to come into contact with Waters' vehicle; 2) all three (3) the defendants negligently

 and/or wantonly failed to ensure that conspicuity markings on the trailer by R an D were present

 and/or in the appropriate location in accordance with federal regulations; and 3) R an D negligently


                                                   4
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 5 of 20                       PageID #: 1026




 and/or wantonly entrusted the tractor trailer to Hall. Waters contends that as a proximate result of

 the Defendants' combined and concurring negligence and/or wantonness, Waters' body was

 knocked, shocked, bruised and contused; he underwent medical treatment for his injuries and will

 undergo future treatment; he was permanently injured; lost wages; will lose future wages; and was

 caused to suffer both physically and emotionally, still so suffer, and will so suffer in the future.

 (Doc. 43).

 II.    Standard of Review

        “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). Rule 56(c) provides as follows:

        (c) Procedures
        (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
        disputed must support the assertion by:

        (A) citing to particular parts of materials in the record, including depositions, documents,
        electronically stored information, affidavits or declarations, stipulations (including those
        made for purposes of the motion only), admissions, interrogatory answers, or other
        materials; or

        (B) showing that the materials cited do not establish the absence or presence of a genuine
        dispute, or that an adverse party cannot produce admissible evidence to support the fact.

        (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object
        that the material cited to support or dispute a fact cannot be presented in a form that would
        be admissible in evidence.

        (3) Materials Not Cited. The court need consider only the cited materials, but it may
        consider other materials in the record.

        (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a
        motion must be made on personal knowledge, set out facts that would be admissible in
        evidence, and show that the affiant or declarant is competent to testify on the matters stated.

 FED.R.CIV.P. Rule 56(c).

                                                  5
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 6 of 20                        PageID #: 1027




        The party seeking summary judgment bears the “initial responsibility of informing the

 district court of the basis for its motion, and identifying those portions of ‘the pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

 which it believes demonstrate the absence of a genuine issue of material fact.” Clark v. Coats &

 Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317,

 323 (1986)). If the nonmoving party fails to make “a sufficient showing on an essential element

 of her case with respect to which she has the burden of proof,” the moving party is entitled to

 summary judgment. Celotex, 477 U.S. at 323. “In reviewing whether the nonmoving party has

 met its burden, the court must stop short of weighing the evidence and making credibility

 determinations of the truth of the matter. Instead, the evidence of the non-movant is to be believed,

 and all justifiable inferences are to be drawn in his favor.” Tipton v. Bergrohr GMBH-Siegen, 965

 F.2d 994, 998-999 (11th Cir. 1992).

 III.   Motion to Strike

        Defendants move to strike Paragraph 13 of the Affidavit of Plaintiff's retained expert Travis

 R. Gourley (Gourley), which states the following:

        13. The conspicuity tape equipped on Mr. Hall's tanker trailer was not compliant
        with the Federal Motor Vehicle Safety Standards (FMVSS). The conspicuity tape
        did not cover at least 50% of the length of the tanker trailer. The conspicuity tape
        was approximately 15-20 inches higher than the maximum FMVSS allowable
        height. The purpose of conspicuity tape is to make commercial vehicles more
        discernable at night.

 (Doc. 81-5 at 3 (Aff. Gourley at ¶13)). Per Defendants, Plaintiff has not filed any testimony or

 other evidence showing that Gourley has expertise (knowledge, skill, experience, training or

 education) qualifying him to offer such testimony, meriting exclusion. Per Defendants, Gourley

 is an accredited accident reconstructionist under the Accreditation Commission for Traffic

                                                   6
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 7 of 20                     PageID #: 1028




 Accident Reconstruction (ACTAR), not an expert in commercial trucking industry standards or

 federal motor carrier regulations. Thus, Defendants argue that Gourley is not qualified to testify

 that "Mr. Hall's tanker trailer violated the Federal Motor Vehicle Safety Standards" due to

 deficiencies in the conspicuity tape. In sum, "Gourley is not rendered an expert in federal motor

 carrier regulation and commercial trucking standards simply because he has training and

 experience in reconstructing accidents that may have involved tractor trailers." (Doc. 83 at 3).

        Rule 56 of the Federal Rules of Civil Procedure provides that motions to strike submitted

 on summary judgment are not appropriate. Rule 56(c)(2) provides: “[a] party may object that the

 material cited to support or dispute a fact cannot be presented in a form that would be admissible

 in evidence.” Fed.R.Civ.P. 56(c)(2) (emphasis added). The Advisory Committee Notes specify:

        Subdivision (c)(2) provides that a party may object that material cited to support or
        dispute a fact cannot be presented in a form that would be admissible in evidence.
        The objection functions much as an objection at trial, adjusted for the pretrial
        setting. The burden is on the proponent to show that the material is admissible as
        presented or to explain the admissible form that is anticipated. There is no need to
        make a separate motion to strike . If the case goes to trial, failure to challenge
        admissibility at the summary-judgment stage does not forfeit the right to challenge
        admissibility at trial.

 Fed.R.Civ.P. 56, Adv. Comm. Notes, “Subdivision(c)” (2010 Amendments) (emphasis added).

 See, e.g.,Campbell v. Shinseki, 546 Fed. Appx. 874, 879 (11th Cir. 2013) (“[t]he plain meaning of

 these provisions show that objecting to the admissibility of evidence supporting a summary

 judgment motion is now a part of summary judgment procedure, rather than a separate motion to

 be handled preliminarily[]”). As such, the Court construes the Defendants' motion to strike as an

 Objection, to be overruled or sustained. However, because the Court has not relied on paragraph

 13 to rule on the present motion, the objection is MOOT.



                                                 7
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 8 of 20                          PageID #: 1029




 IV.      Conclusions of Law3

 A.       Negligent Entrustment

          While not alleged as a distinct count, Waters asserts that R an D "negligently...entrusted"

 the tractor trailer to Hall. (Doc. 43 at 2 at ¶5). To state a claim for negligent entrustment, a plaintiff

 must show “(1) an entrustment of the vehicle; (2) to an incompetent; (3) with knowledge that he

 is incompetent; (4) negligent ... use of the entrusted vehicle which proximately cause the plaintiff's

 damages; and (5) damages.” White v. Miller, No. 2018 WL 6181170, *2 (N.D. Ala. Nov. 27, 2018).

 See ---
 --  also ---
          e.g., ----------------------------
                Prill v. Marrone, 23           So.3d 1, 8 (Ala. 2009); Halford v. Alamo Rent–A–Car, LLC,

 921 So.2d 409, 412 (Ala. 2005); Mason v. New, 475 So.2d 854, 856 (Ala. 1985). In the motor

 vehicle accident context, negligence by the driver is "but one of the necessary elements[,]" as "what

 has to be shown" is the driver's incompetence. Mason, 475 So.2d at 856. "The doctrine of negligent

 entrustment is founded on the primary negligence of the entrustor in supplying a motor vehicle to

 an incompetent driver, with the manifestations of the incompetence of the driver as a basic

 requirement of the negligent entrustment action.” Id. Additionally, “‘[n]egligence is not

 synonymous with incompetency. The most competent may be negligent .... But one who is

 habitually negligent may on that account be incompetent.’ ...” Pritchett v. ICN Medical Alliance,

 Inc., 938 So.2d 933, 941 (Ala. 2006) (internal citations omitted and emphasis in original).

 Southland Bank A&A Drywall Supply Co., 21 So. 3d 1196, 1215 (Ala. 2008).

          Defendants argue that Waters' negligent entrustment claim fails because Hall is R and D,

 and R and D cannot have entrusted the tractor trailer to Hall -- himself. Specifically: "It is

 undisputed that Roy Hall, Jr. is the sole member and operator of R an D Trucking....Roy Hall, Jr.


          3 Alabama law applies. Parks Institute v. Target Corp., 812 F.3d 824, 829 (11th Cir. 2016) (“[A]
 federal court sitting in diversity applies the substantive law of the state in which it sits[]”).
                                                          8
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 9 of 20                            PageID #: 1030




 is the only employee of R an D Trucking.....R an D Trucking, with Roy Hall, Jr. as its sole member

 and sole employee, cannot logically entrust a vehicle to himself/itself." (Doc. 78 at 3-4).

 Defendants contend that "[t]here is no second actor[,]" only R an D and Hall. (Id. at 5). Per Hall,

 he is the sole member and employee of R an D. (Doc. 78-1 at 6 (Dep. Hall at 94)). As such,

 Defendants argue that Hall, not R an D, would be personally liable for any incompetency (driving),

 and "[i]t would be contrary to the definition of entrustment to argue that a person negligently

 entrusted a vehicle to himself." (Doc. 78 at 5).

         The Alabama Supreme Court has not directly addressed the issue of negligent entrustment

 to/of oneself. (Doc. 78 at 4). Instead, Defendants reference the Alabama Supreme Court's adoption

 of the RESTATEMENT (SECOND) OF TORTS 390 (1985) in Beddingfield v. Linam, 127 So. 3d 1178,

 1187 (Ala. 2013) as the law in cases involving negligent entrustment -- which reference a chattel

 "for the use of another." However, case law in Alabama is not definitively clear on whether, as a

 matter of law, "one cannot entrust a vehicle to himself." Big 3 Motors, Inc. v. Hawie, 895 So.2d

 349, 352-353 (Ala.Civ.App. 2004).4 Regardless, the undersigned need not decide the issue. This

 is because Waters does not address negligent entrustment or make any attempt to rebut Defendants'

 contentions. (Doc. 81).




         4 In that case, litigation arose from personal injuries after Fred Roan, an officer of the defendant
 company, rear-ended another individual while driving a company vehicle. Big 3 Motors, 895 So.2d at 50-
 352. The evidence indicated: Roan was acting in his capacity as an officer of Big 3 Motors and had authority
 to drive the vehicle on the day of the accident; and Roan had eight prior DUI convictions. Id. At trial,
 judgment issued against Roan, individually, and against Big 3 Motors. Id. Big 3 Motors appealed and
 argued, in part, that there was no evidence “indicating that any officer or agent of the company entrusted
 the company vehicle to Roan ... or that any officer or agent of the company knew that Roan was driving the
 vehicle on that day.” Id. The appeals court held: “it was undisputed that Roan's duties as an officer and
 employee of the company included driving company vehicles when it was needed[]” and thus, it was
 “undeniable that Roan, as an officer of the company, entrusted care of the vehicle to himself.” Id.

                                                      9
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 10 of 20                      PageID #: 1031




         Notably, Waters has wholly failed to address this claim in opposition to the motion for

  summary judgment, meaning that this claim has been abandoned. See Clark v. City of Atlanta,

  544 Fed. Appx. 848, 855 (11th Cir. 2013) (“... in failing to respond to the defendants' arguments,

  Mr. and Ms. Clark abandoned their excessive force and state law claims. ‘In opposing a motion

  for summary judgment, a party may not rely on his pleadings to avoid judgment against him.’

  Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (citation and internal

  quotation marks omitted)[]"). See, e.g., Floyd v. Home Depot USA, 274 Fed. Appx. 763 (11th Cir.

  2008); Nance v. Maxwell Federal Credit Union, 186 F.3d 1338, 1340 (11th Cir. 1999); Road

  Sprinkler Fitters Local Union No. 669 v. Independent Sprinkler Corp., 10 F.3d 1563 (11th Cir.

  1994); QBE Ins. Corp. v. Whispering Pines Cemetery, LLC, 2013 WL 673492, *1 at note 1 (S.D.

  Ala. Feb. 25, 2013). “There is no burden upon the district court to distill every potential argument

  that could be made based upon the materials before it on summary judgment...the onus is upon the

  parties to formulate arguments; grounds alleged in the complaint but not relied upon in summary

  judgment are deemed abandoned.” Resolution Trust, 43 F.3d at 599. Waters' Response does not

  contain any argument in opposition as to this claim, such that it is deemed abandoned. Powell v.

  American Remediation & Envtl., Inc., 61 F. Supp. 3d 1244, 1252 n.9 (S.D. Ala. 2014) (while a

  court must ensure summary judgment is proper where party wholly fails to respond to motion, it

  may consider a particular claim abandoned where non-moving party fails to address that claim but

  does address others). Thus, Defendants' motion on Waters' negligent entrustment claim is

  GRANTED.




                                                  10
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 11 of 20                                 PageID #: 1032




  B.      Wantonness

          Wantonness requires “the conscious doing of some act or the omission of some duty while

  knowing of the existing conditions and being conscious that, from doing or omitting to do an act,

  injury will likely or probably result.” Ex parte Essary, 992 So.2d 5, 9-10 (Ala. 2007).5 “To

  establish wantonness, the plaintiff must prove that the defendant, with reckless indifference to the

  consequences, consciously and intentionally did some wrongful act or omitted some known duty.”

  Hilyer v. Fortier, 227 So.3d 13, 22–23 (Ala. 2017) (internal citations omitted). Reckless is defined

  as “careless, heedless inattentive; indifferent to the consequences ... marked by lack of proper

  caution: careless of consequence ... having no regard for consequences; uncontrolled; wild.” Berry

  v. Fife, 590 So.2d 884, 885 (Ala. 1991) (citations omitted). "Wantonness is not simply a more

  severe version of negligence, but is an entirely different tort concept ... wanton misconduct is

  characterized by the state of mind of consciously taking an action with knowledge that 'the doing

  or not doing of [the act] will likely result in injury ....' ..." Green v. Markovitch, 385 F.Supp.3d

  1190, 1195 (N.D. Ala. Apr. 19, 2019) (internal citations omitted).

          As explained in Hagen v. Pelletier, 2019 WL 4894544, *4 (N.D. Ala. Oct. 2, 2019)

  (footnote omitted (citing Essary, supra)):

          To prevail, the plaintiff does not need to show that “the actor kn[ew] that a person
          [wa]s within the zone made dangerous by his conduct” or that the actor “entertained


           5 As noted in Malish v. Hurst, 2019 WL 922251, *5 (M.D. Ala. Jan. 24, 2019): "In Essary, the
  Alabama Supreme Court set forth a well-recognized presumption to be applied to claims of wantonness.
  992 So. 2d at 12. This presumption, often referred to as the Essary presumption, states that courts do not
  expect people to “engage in self-destructive behavior” and will presume against wantonness when the risk
  of injury to the actor is as real as the risk of injury to others. Id. Of course, this presumption is not without
  exception. Indeed, if (1) there is “some evidence of impaired judgment,” such as alcohol consumption, (2)
  the conduct “is so inherently reckless that [the court] might otherwise impute to [the actor] a depravity
  consistent with disregard of instincts of safety and self-preservation,” or (3) “the risk of injury to the actor
  is somehow not as real as the risk of injury to others,” the presumption does not apply. See Griffin v.
  Modular Transp. Co., No. 2:12-CV-2378-WMA, 2014 WL 896627, at *3 (N.D. Ala. March 6, 2014)."
                                                         11
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 12 of 20                         PageID #: 1033




         a specific design or intent to injure the plaintiff” ..... Id. Rather, the plaintiff need
         only show that “the actor is ‘conscious’ that injury will likely or probably result
         from his actions.” Id. Demonstrating this consciousness of injury requires the
         plaintiff to overcome a rebuttable presumption of the driver’s instincts for self-
         preservation. Id. at 12 (noting courts “do not expect an individual to engage in self-
         destructive behavior”). In the context of an automobile accident, this entails
         showing that the driver was either so dispossessed of his “normal faculties, such as
         from voluntary intoxication [that he was] indifferent to the risk of injury to himself”
         or that his act was “so inherently reckless” that he showed “depravity consistent
         with disregard of instincts of safety and self-preservation.” Id. Put simply, a
         wantonness determination is wholly fact-dependent. Central Alabama Electric
         Cooperative v. Tapley, 546 So. 2d 371 (Ala. 1989).

         As a fact-dependent inquiry, wantonness is a question for the jury, and a court may
         grant summary judgment on a wantonness claim only when “there is a total lack of
         evidence from which the jury can reasonably infer wantonness.” Cash, 603 So. 2d
         at 1003. Alabama courts have denied summary judgment on wantonness claims
         when “fair minded persons in the exercise of impartial judgment could reach
         different conclusions as to the existence of wantonness.” Berry v. Fife, 590 So. 2d
         884, 887 (Ala. 1991) (reversing grant of summary judgment where a defendant
         accelerated into an intersection after mistaking a rock hitting the car’s windshield
         for a gunshot). Denial of summary judgment is proper where either a jury could
         reach different conclusions on whether the undisputed facts constitute wantonness[]
         or there is a genuine issue of material fact as to whether the driver engaged in
         wanton behavior.

         "[F]or the wantonness [claims] .... to survive summary judgment, the court would still have

  to conclude that Plaintiff[] ... presented sufficient evidence that, knowing the existing conditions

  surrounding the accident, ... [the defendant] was conscious h[is] actions would likely or probably

  cause injury to another, or that []he acted with reckless disregard for the same. Essary, 992 So. 2d

  at 9. Then, and only then, should Plaintiffs' wantonness claim be submitted to the jury. Cash, 603

  So. 2d at 1003." Malish, 2019 WL 922251 at *6. The “[d]etermination of consciousness that

  underlies the question of wantonness may rely on inferences drawn from the circumstances.”

  Jinright v. Werner Enter., Inc., 607 F. Supp. 2d 1274, 1276 (M.D. Ala. 2009).




                                                    12
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 13 of 20                      PageID #: 1034




         1.      R an D: Wanton Entrustment of Tractor Trailer

         While not alleged as a distinct count, Waters asserts that R an D "wantonly entrusted" the

  tractor trailer to Hall. (Doc. 43 at 2 at ¶5). Just as with the negligent entrustment claim, Waters

  wholly fails to address wanton entrustment in response to summary judgment, rendering it

  abandoned. See supra. Thus, Defendants' motion for summary judgment on Waters' wanton

  entrustment claim is GRANTED.

         2.      Hall - Wanton Operation of Tractor Trailer

         Defendants move for summary judgment on Waters' claim for wanton operation of the

  tractor trailer by Hall, arguing as follows:

         ... Hall did not act in a reckless disregard of the consequences, nor was there a
         failure to act in reckless disregard of the consequences. Hall testified that he
         observed two vehicles at safe distance behind him when he began to initiate a right
         turn into a private drive off the Cochran causeway. There is no evidence that Hall’s
         actions were made with the conscious knowledge that another driver may be
         harmed by the act or failure to act. .... Hall’s actions to make a right turn were not
         made with a reckless disregard or conscious knowledge that the Plaintiff would fail
         to observe the road in front of him and drive into the rear half of Hall’s trailer.

  (Doc. 78 at 9-10). Rather, per Defendants, "Hall testified that he observed two vehicles at safe

  distance behind him when he began to initiate a right turn into a private drive off the Cochran

  causeway. Just as in Essary, Hall’s awareness of the traffic behind him and his attempt to make

  his turn before the traffic reached him "did not elevate his conduct from ‘negligent failure to

  exercise good judgment to a wanton act constituting reckless indifference to a known danger likely

  to inflict injury.’” Essary, 992 So. 2d at 12." (Doc. 84 at 12).

         In contrast, Waters contends that Hall violated the rules of the road wantonly because a

  right-hand turn must be made as close as practical to the right-hand side of the roadway but he



                                                   13
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 14 of 20                         PageID #: 1035




  made a severe “jug handle” turn, a “sloppy and dangerous” turn, versus a buttonhook turn taught

  in driver training manuals. (Doc. 81 at 5). Specifically, Waters argues as follows:

         .... Hall stated that he planned to “spend the night” at the ARC terminal on the
         Cochran causeway. He had been there many times before and was familiar with the
         area, so he knew as well as anyone that he would have to make a wide turn that
         would block both lanes of travel. Regardless, .....Hall made that decision even
         though it was getting dark. .... Hall decided to leave the Love’s Truck Stop because
         it was too crowded to stay..... Hall then drove to the ARC terminal to spend the
         night even though the ARC terminal is open 24/7, 365 days a year. .... Hall’s
         statement that he needed to park in an unlit area is, therefore, questionable because
         the terminal was open.

         ... Hall knew he knew he was going to have to make that turn at a dark, muddy and
         wet area. This was a premeditated decision. ....Hall deliberately bypassed the ARC
         terminal. ... Hall also stated that he could not pull over on the side of the causeway
         while traffic safely passed by because the shoulders were “too narrow,” muddy and
         wet. Instead, after seeing two cars’ headlights coming down the Cochran bridge
         roughly ½ mile from the impact scene. After seeing the two cars, .... Hall made the
         decision to swing his truck wide left, to maneuver his truck back to the right at
         maybe 5 to 10 miles per hour, while blocking both lanes of travel. Basically, ....
         Hall made a “sloppy and dangerous” turn. .... The training manuals on this topic are
         very clear, the “jug handle” portion of a right-hand turn should occur after the turn
         is made. This was not possible in this situation because .... Hall, by his admission,
         did not have room to maneuver in this muddy area. Again, this is not a primary
         entrance to the facility he was visiting.

         ... Waters stated unequivocally that he did not see the tanker until it was too late....

         .... whether .... Hall knew that blocking both lanes of the highway could likely or
         probably result in injury ..... Hall acted with a consciousness knowing that his
         actions could lead to injury, primarily that it is self-evidence that blocking both
         lanes of travel at dark or dusk could likely lead to injury.
                                                    ***
         No less than three Alabama Rules of the Road regarding turning movements and
         that require clear signals applied to the turn made by... Hall......There is no situation
         where it is appropriate to make a turn that jug head turn, blocking both lanes of
         travel without an appropriate signal and the appropriate reflective tape on the
         trailer....

         ..... Hall stated that he made this turn knowing that there were two cars on the
         Cochrane bridge a distance of 2,500 feet approximately. At a rate of 55 miles per
         hour that’s 80.6667 feet per second or 30 seconds for those cars on the bridge to

                                                    14
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 15 of 20                        PageID #: 1036




         reach the area of collision...... Hall made a severe jug handle turn, which is
         dangerous and inappropriate in this situation. .... Hall admitted that he had to swing
         wide, well into the left lane. At the same time, traffic is approaching from the rear,
         the driver has to avoid a telephone or power pole, and then avoid a wet muddy
         shoulder into a dark area. This is substantial evidence of wantonness.

  (Doc. 81 at 6-9).

         Thus, Waters argues that issues of fact exist as to Hall's wanton operation of the tractor

  trailer; namely, "whether Mr. Hall knew that blocking both lanes of the highway could likely or

  probably result in injury. .... there are several reasons why Mr. Hall acted with a consciousness

  knowing that his actions could lead to injury, primarily that it is self-evident that blocking both

  lanes of travel at dark or dusk could likely lead to injury." (Doc. 81 at 8). In support, Waters relies

  on the opinions of his expert Travis Gourley (Gourley), notably Paragraphs 13-18 of his Affidavit.

  (Doc. 81 at 4; Doc. 81-5 (Aff. Gourley)).

         Paragraphs 14-18 of Gourley's Affidavit relate to Hall’s operation of the truck. In these

  paragraphs, Gourley attests as follows:

         14. Mr. Hall indicated that he could not make a right-hand turn into the
         private driveway from the lane he was traveling in. The geometry of the roadway
         and private drive along with the physical capabilities of Mr. Hall's tractor and trailer
         combination indicate that the right- hand turn could not have been completed from
         the right lane.

         15. Mr. Hall said that Mr. Waters vehicle was on the bridge as he began to make
         his right-hand turn into the private drive. At 55 mph it would have taken Mr. Waters
         approximately 30 seconds to reach the area of the incident.

         16. Based on Mr. Hall's testimony, he would have been blocking the southbound
         lanes of travel at night for approximately 30 seconds.

         17. Mr. Waters attempted to avoid running into Mr. Hall's tanker trailer based on
         the physical evidence.

         18. Mr. Hall's tanker trailer was blocking the right-hand lane and caused the
         subject crash.

                                                    15
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 16 of 20                       PageID #: 1037




  (Doc. 81-5 at 3 (Aff. Gourley at ¶¶14-18)). Per Waters, Gourley opines that: Waters attempted to

  avoid running into Hall’s tanker trailer based on the physical evidence, and Hall’s tanker trailer

  was blocking the right-hand lane and caused the subject crash. (Doc. 81 at 4-5). From this, Waters

  asserts wantonness because: "[a]ccording to publications, a right-hand turn must be made as close

  as practical to the right-hand side of the roadway. By his own admission, Mr. Hall made a severe

  'jug handle' turn, which is a 'sloppy and dangerous' turn and not the buttonhook turn that is taught

  in driver training manuals." (Id.
                                -- at 5).

         As an initial matter, Paragraphs 14-18 of Gourley's Affidavit consist largely of Gourley's

  characterization of Hall's testimony. Waters has done little to link these paragraphs of Gourley's

  Affidavit to the existence of genuine issues of material fact for wantonness on summary judgment.

  And the Court will not do so for him.

         Instead, the Court focuses on the parties' briefed arguments and the specific evidence cited

  to in support same. First, Waters' characterization of the facts differs from the Defendants. As

  illustration, per Defendants: “[a]t the time of the accident, Hall was traveling on the Cochrane

  causeway and attempting to make a right turn into a private drive. As he approached the private

  drive, he had to swing left and make a wide right turn into the drive because the drive is narrow.

  Prior to initiating his turn, Hall was in the right lane and he observed headlights in his side mirror

  of the vehicles behind him. The vehicles were a safe distance behind him, so Hall began his turn.

  He turned on his right turn signal, swung left and then he turned back right to pull into the drive.

  As Hall was almost completely off the road and into the drive, the Plaintiff drove into the trailer.”

  (Doc. 78). Waters' characterization is as follows: "Mr. Hall stated that he made this turn knowing

  that there were two cars on the Cochrane bridge a distance of 2,500 feet approximately. At a rate

                                                   16
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 17 of 20                       PageID #: 1038




  of 55 miles per hour that’s 80.6667 feet per second or 30 seconds for those cars on the bridge to

  reach the area of collision ... Mr. Hall made a severe jug handle turn, which is dangerous and

  inappropriate in this situation. Mr. Hall admitted that he had to swing wide, well into the left lane.

  At the same time, traffic is approaching from the rear, the driver has to avoid a telephone or power

  pole, and then avoid a wet muddy shoulder into a dark area. This is substantial evidence of

  wantonness." (Doc. 81 at 9).

         Regardless of the differing versions of the accident, for Waters' claim to survive summary

  judgment he has to show --when the facts are viewed in the lights most favorable to him -- the

  existence of genuine issues of material fact as to whether Hall wantonly operated the tractor trailer.

  This means that issues of material fact must exist as to Hall's “conscious doing of some act or the

  omission of some duty, while knowing of the existing conditions and being conscious that, from

  doing or omitting to do an act, injury will likely or probably result.” The question then, is whether

  fair-minded persons in the exercise of impartial judgment could reach different conclusions as to

  the existence of wantonness. Typically, this question of fact is for the jury. This question is for

  the Court when there is a lack of evidence from which a jury could reasonably infer wantonness.

         For this claim to survive summary judgment, Waters relies heavily on Monroe v. Brown,

  307 F. Supp. 2d 1268 (M.D. Ala. 2004) and Sellers v. Sexton, 576 So. 2d 172 (Ala. 1991) to

  support his wantonness claim. However, those cases are distinguishable. For instance, contrary

  to Monroe, there is insufficient evidence that Hall had knowledge of or and/or perceived a clear or

  express potential hazard (i.e., a vehicle braking in front of him) and that he continued to

  consciously act in disregard of the potential hazard (versus the defendant's act in Monroe).

  Likewise, distinct from Sellers, this is not a case in which the roadway had encumbrances or


                                                   17
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 18 of 20                            PageID #: 1039




  dangerous conditions, or that sufficient evidence exists that Hall had knowledge of and/or

  conscious appreciation of any pending hazard. Rather, the actions of Hall are more akin to those

  cases in which a driver commits an error in judgment.

          Even when viewed in the light most favorable to Waters, the evidence supports a finding

  that Hall basically tried to beat the traffic but committed an error in judgment resulting in the

  accident -- an error as to the amount of time it would take him to make the right-hand turn and/or

  an error in gauging the time it would take the vehicles behind him to catch up to him on the

  roadway. This is insufficient for wantonness -- there must be something more. Allen, 2012 WL

  3775735, *3 (fact that the defendant rear ended plaintiff, even though he had visibility of

  approximately 1750 feet amounted to a failure to maintain a proper lookout which, without more,

  did not rise to wantonness); Craft v. Triumph Logistics, Inc., 2015 WL 1565003,*2 (M.D. Ala.

  Apr. 8, 2015) (“If mere inattention, without something more that contributes to the accident, that

  is, without some exacerbating circumstance, could constitute wantonness, then the concepts of

  negligence and wantonness would collapse into one[]”) (emphasis in original)). In sum, Waters'

  version of events is insufficient to create a genuine issue of material fact as to wantonness --

  whether Hall exhibited reckless indifference to a known danger likely to inflict injury. An error

  in driving judgment is not tantamount to "the conscious doing of some act or the omission of some

  duty, while knowing of the existing conditions and being conscious that, from doing or omitting

  to do an act, injury will likely or probably result."6 Thus, summary judgment is GRANTED in

  favor of Hall on Waters' wanton operation of the tractor trailer claim.


          6 Alabama federal courts have held that a driver's inattention or lack of due care does not rise to
  the level of conduct necessary to constitute wantonness. See, e.g., Askew v. R & L Transfer. Inc., 676
  F.Supp.2d 1298 (M.D. Ala. 2009); Wright v. McKenzie, 647 F.Supp.2d 1293 (M.D. Ala. 2009); Allen v.
  Con-Way Truckload. Inc., 2012 WL 3775735 (N.D. Ala. Aug. 23, 2012). Alabama courts also refuse to
                                                      18
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 19 of 20                            PageID #: 1040




  2.      All Defs - Wanton Failure to Place and Render Conspicuity Markings

          Waters alleges that Hall and R an D wantonly failed to properly place and render

  conspicuity markings on the trailer. Per Waters, he "did not see the tanker until it was too late.

  This coincides with Mr. Hall’s additional failure to properly apply reflective conspicuity tape.

  Improperly placed conspicuity tape creates reduced visibility and increases the risk of a crash. ....

  This is a level of consciousness that satisfies the first element of wantonness." (Doc. 81 at 7-8).

          Defendants summarily state that "there is no evidence of any deficiencies related to

  conspicuity markings on the trailer, much less that Hall had any wanton conduct regarding

  conspicuity markings." (Doc. 78 at 10). Defendants do not address this claim substantively, cite

  evidence of record in support of their argument, or otherwise provide a basis for summary

  judgment on same. The party seeking summary judgment bears the “initial responsibility of

  informing the district court of the basis for its motion, and identifying those portions of ‘the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with the

  affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”

  Clark, 929 F.2d at 608 (quoting Celotex, 477 U.S. at 32)). Defendants have wholly failed to satisfy

  their burden for this claim. As such, Defendants' motion for summary judgment on Waters' wanton

  failure to properly place and render conspicuity markings claim is DENIED.



  allow wantonness claims in automobile accident cases where a driver violated another's right-of-way or a
  rule of the road. See, e.g., Thedford v. Pavne, 813 So.2d 905 (Ala. 2001) (driver was not wanton where he
  testified he was looking out the side window, then looked ahead and rear-ended another vehicle); Ex parte
  Anderson, 682 So.2d 467, 470 (Ala. 1996) (summary judgment on wantonness proper where a light rain
  was falling and vehicle attempting a tum on the opposite side of the intersection obstructed the defendant's
  view of oncoming traffic, yet defendant entered the intersection anyway); George v. Champion Ins. Co.,591
  So.2d 852 (Ala. 1991) (affirming summary judgment for wantonness for driver who was not watching the
  road while approaching an intersection and ran a red light because she was talking with backseat
  passengers); Partridge v. Miller, 553 So. 2d 585 (Ala. 1989) (driver who violated plaintiffs' right of way
  was not wanton although defendant made a left-hand tum in front of plaintiff who had the right-of way).
                                                      19
Case 1:19-cv-00798-KD-C Document 117 Filed 02/26/21 Page 20 of 20                 PageID #: 1041




  V.     Conclusion

         Accordingly, it is ORDERED that Defendants' motion for summary judgment (Doc. 78)

  is GRANTED as to negligent entrustment against R an D; GRANTED as to wanton entrustment

  against R an D; DENIED as to Defendants' wanton placement/rendering of conspicuity markings

  on the trailer; and GRANTED as to Hall's wanton operation of the tractor trailer. It is further

  ORDERED that Defendants' Objections to Paragraph 13 of Gourley's Affidavit are MOOT.

         DONE and ORDERED this the 26th day of February 2021.

                                             /s/Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                20
